    Case 1:13-cr-00634-LTS Document 36-1               Filed 12/20/~ Eag.e_Loi.L                     -·--·---·-
                                                                    1   lr~,S DC SD:\Y
                                                                    j DO~U~LC\T
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    I ELECTRO:\ICALLY fl LED
                                         -    -   -    x            I DOC#:
                                                                    !.E~~l--~ r~-~.-r_n_'._"'u,-=i-~-,,.-~,--,.--}~-:ft-, '
                                                                    \      . - -----   -~=-=-=--------·-~----   _____ __,
UNITED STATES OF AMERICA
                                                            ORDER
             - v. -
                                                            13 Cr. 634 (LTS)
                                                            11 Mag. 1180
BENTLY GERALD HATCHETT,
   a/k/a "Bentley Hatchet,"
   a/k/a "Debbie,"
   a/k/a "Dreamer,"

             Defendant.
                                -------x



     Upon    the    application     of   the          United States,             by the            United

States Attorney for the Southern District of New York,                                        Geoffrey

S. Berman, by Assistant United States Attorney Brett M. Kalikow;

     It     is   found    that    the    Complaint           in     the        above-captioned

action,   11 Mag.     118 0,    is currently sealed and the United States

Attorney's Office has           applied to have             that        Complaint unsealed;

it is therefore

     ORDERED       that   the    Complaint,           11   Mag.    1180,         in      the       above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated:       New York, New York
             December J1_, 2019




                                             LAURA TAYLOR SWAIN, U.S.D.J
